DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are currently pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 05/12/21 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/21 and 11/22/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “the portion of the drain passage” in line 5. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --a portion of the drain passage--.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 11-12 of U.S. Patent No. 11,028,809. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
Regarding claim 1, the Patent claims a high pressure fuel pump for delivering fuel, which is suctioned into a pressurizing chamber from a low pressure fuel pump through a suction passage, to a supply destination after pressurizing the fuel in the pressurizing chamber with a plunger, the high pressure fuel pump comprising (col. 25 lines 46-67):
a pump body that slidably supports the plunger and forms the suction passage (col. 25 lines 51-52), the pressurizing chamber (col. 25 line 52), a cam receiving chamber (col. 26 line 31), a release passage (col. 25 lines 52-53), an internal pressure variable chamber (col. 26 line 35) and a communication passage (common passage portion and upstream part of primary branch passage portion, col. 26 lines 49-58), wherein the pressurizing chamber is communicated with the suction passage and the release passage through a connection (col. 25 lines 53-55), and the release passage is communicated with the cam receiving chamber (col. 28 lines 49-51) which receives a drive cam that is configured to drive the plunger (col. 26 lines 31-32), and an internal pressure of the internal pressure variable chamber is increased and decreased in response to reciprocation of the plunger (col. 26 lines 37-43), and the communication passage communicates between the internal pressure variable chamber and the cam receiving chamber (common passage portion and upstream part of primary branch passage portion, col. 26 lines 49-58);
a control valve that is configured to open and close the connection (col. 25 lines 62-63); and
a controller that is configured to control an operation of the control valve (col. 25 lines 64-65), wherein:
the controller is configured to place the control valve in an opening state where the control valve opens the connection to supply the fuel from the suction passage to the pressurizing chamber through the 
the controller is configured to place the control valve in a closing state where the control valve closes the connection at a closing timing in a delivery stroke, during which the plunger is driven toward a delivery side for delivering the fuel out of the pressurizing chamber upon pressurization of the fuel after the suction stroke (col. 26 lines 6-12); and
the controller is configured to maintain the control valve in the opening state to relieve the fuel, which is pressurized by the plunger, from the pressurizing chamber to the cam receiving chamber through the connection and the release passage during the delivery stroke until the closing timing reaches after a start of the delivery stroke (col. 26 lines 13-19).
Regarding claim 2, the Patent claims the high pressure fuel pump according to claim 1, wherein:
the pump body forms a drain passage that drains the fuel from the cam receiving chamber to a fuel tank (col. 28 lines 37-39).
Regarding claim 3, the Patent claims the high pressure fuel pump according to claim 2, wherein:
a passage cross-sectional area of a portion of the release passage is reduced on a side of the cam receiving chamber, at which the suction passage is placed, to form a release flow restricting portion (col. 28 lines 54-57); and
a passage cross-sectional area of at least the portion of the drain passage is reduced in comparison to a passage cross-sectional area of the release flow restricting portion (col. 28 lines 58-61).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over KUBOTA (JP 2009-257200, provided by Applicant on 11/22/21 IDS) in view of INOUE (US 2006/0159555, provided by Applicant on 05/03/21 IDS), LAMM (DE 102014211472, provided by Applicant on 05/03/21 IDS) and YAMAZAKI (US 6,336,445, provided by Applicant on 05/03/21 IDS).
Regarding claim 1, KUBOTA discloses a high pressure fuel pump (102) for delivering fuel, which is suctioned into a pressurizing chamber (102B) from a low pressure fuel pump (3) through a suction passage (Fig. A below), to a supply destination (101) after pressurizing the fuel in the pressurizing chamber with a plunger (visible in 102B, Fig. 1), the high pressure fuel pump comprising:
a release passage (Fig. A), wherein the pressurizing chamber (102B) is communicated with the suction passage and the release passage through a connection (Fig. A below), and the release passage is communicated with the cam receiving chamber (Fig. A) which receives a drive cam that is configured to drive the plunger (Fig. 1),
a pump body (implied by 102, Fig. 1) that slidably supports the plunger (visible in Fig. 1) and forms the pressurizing chamber (102B) and a cam receiving chamber (102C).
KUBOTA is silent regarding whether the pump body forms the suction passage and the release passage.
However, INOUE teaches a pump body (20) that forms a suction passage (300, 0036 lines 3-4) and a release passage (310, 0036 line 6).


KUBOTA does not disclose the pump body forms an internal pressure variable chamber and a communication passage, and an internal pressure of the internal pressure variable chamber is increased and decreased in response to reciprocation of the plunger, and the communication passage communicates between the internal pressure variable chamber and the cam receiving chamber as claimed.
However, LAMM teaches a pump body (3) having two pressurizing chambers and forming an internal pressure variable chamber (19) and a communication passage (18 and 21 taken together)), and an internal pressure of the internal pressure variable chamber is increased and decreased in response to reciprocation of the plunger (0020 lines 4-6), and the communication passage communicates between the internal pressure variable chamber and a cam receiving chamber (4)(Fig. 2) to provide filling support for the pump working chamber to be filled (0020 line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the internal pressure variable chamber and communication passage and duplicate pressurizing chambers as taught by LAMM to the high pressure pump of KUBOTA to increase the pumping capacity of the pump and provide filling support for the pump working chambers to be filled.
[AltContent: arrow][AltContent: textbox (DRAIN PASSAGE)][AltContent: textbox (SUCTION PASSAGE
(dashed))][AltContent: textbox (RELEASE PASSAGE (dotted))][AltContent: textbox (A CONNECTION (dash-dot))]
    PNG
    media_image1.png
    662
    945
    media_image1.png
    Greyscale

Figure A Annotations of KUBOTA Fig. 1.
KUBOTA further discloses a control valve (9) a controller (0010 line 11) that is configured to control an operation of the control valve (0010 lines 11-13).
KUBOTA does not disclose the further limitations of the controller.
However, YAMAZAKI teaches a control valve (111) that is configured to open and close the connection (col. 1 lines 44-46); and
a controller (implied, col. 1 line 64 to col. 2 line 5; i.a. col. 2 lines 54-58) that is configured to control an operation of the control valve, wherein:
the controller is configured to place the control valve in an opening state where the control valve opens the connection to supply the fuel from the suction passage to the pressurizing chamber through the connection in a suction stroke, during which the plunger is driven toward a suction side for suctioning the fuel into the pressurizing chamber (i.a. col. 1 line 47-52, col. 1 line 64 to col. 2 line 5, col. 2 lines 54-58);
the controller is configured to place the control valve in a closing state where the control valve closes the connection at a closing timing in a delivery stroke, during which the plunger is driven toward a 
the controller is configured to maintain the control valve in the opening state (valve closure start time is adjusted in ejection stroke, col. 1 line 62 to col. 2 line 5) to relieve the fuel, which is pressurized by the plunger, during the delivery stroke until the closing timing reaches after a start of the delivery stroke;
such that the amount of fuel delivered is adjusted by adjusting the closed period of the valve through control of the valve closure start timing of the valve, that is, the amount of fuel delivered is increased by increasing the closed valve period of the valve, and is reduced by reducing the closed valve period; when the amount of fuel delivered is adjusted, the pressure of fuel delivered to the fuel injection valve is controlled to a target value that is determined in accordance with the operation state of the engine, so that the amount of fuel injected from the fuel injection valve, which is determined by the fuel pressure and the fuel injection duration, becomes equal to a proper amount (col. 1 line 64 to col. 2 line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control valve, check valve (10), and control strategy taught by YAMAZAKI for those disclosed by KUBOTA so that the amount of fuel injected from the fuel injection valve, which is determined by the fuel pressure and the fuel injection duration, becomes equal to a proper amount, with a shorter system response time due to improved system dynamics.
KUBOTA as modified teaches the controller is configured to maintain the control valve in the opening state to relieve the fuel, which is pressurized by the plunger, from the pressurizing chamber to the cam receiving chamber through the connection and the release passage during the delivery stroke until the closing timing reaches after a start of the delivery stroke.
The above underlined limitation is considered as functional language. KUBOTA as modified teaches all the structural components of the high pressure fuel pump, which are read on those of the instant invention. Therefore, the high pressure fuel pump of KUBOTA as modified is capable of performing the same desired functions as the instant invention having been claimed.
Regarding claim 2, KUBOTA as modified teaches the high pressure fuel pump according to claim 1.
KUBOTA further discloses wherein:
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over INOUE (US 2006/0159555, provided by Applicant on 05/03/21 IDS) in view of YAMAZAKI (US 6,336,445, provided by Applicant on 05/03/21 IDS).
Regarding claim 4, INOUE discloses a high pressure fuel pump (Fig. 1A) for delivering fuel, which is suctioned into a pressurizing chamber (304) from a low pressure fuel pump (0036 lines 6-7) through a suction passage (300), to a supply destination (implied) after pressurizing the fuel in the pressurizing chamber with a plunger (14), the high pressure fuel pump comprising:
a pump body (20) that slidably supports the plunger (14, 0036 line 2) and forms the suction passage (300, 0036 lines 3-4), the pressurizing chamber (Fig. 1A), a cam receiving chamber (implicitly disclosed), a release passage (310, 0036 line 6) and an internal pressure variable chamber (308, 0036 lines 5-6), wherein the pressurizing chamber is communicated with the suction passage and the release passage through a connection (302, Fig. 1A), and the release passage is communicated with the internal pressure variable chamber (by 310, Fig. 1A), and an internal pressure of the internal pressure variable chamber is increased and decreased in response to reciprocation of the plunger (self-evident, Fig. 1A; 0044 lines 5-8; 0047 lines 10-14);
a control valve (30) that is configured to open and close the connection (Fig. 1A).
INOUE fails to explicitly disclose a controller to control the control valve though one may implicitly be disclosed.
However, YAMAZAKI teaches a controller (implied, col. 1 line 64 to col. 2 line 5; i.a. col. 2 lines 54-58) that is configured to control an operation of a control valve (111) that is configured to open and close a connection (col. 1 lines 44-46), wherein:
the controller is configured to place the control valve in an opening state where the control valve opens the connection to supply the fuel from the suction passage to the pressurizing chamber through the 
the controller is configured to place the control valve in a closing state where the control valve closes the connection at a closing timing in a delivery stroke, during which the plunger is driven toward a delivery side for delivering the fuel out of the pressurizing chamber upon pressurization of the fuel after the suction stroke (i.a. col. 1 lines 52-60, col. 1 line 64 to col. 2 line 5, col. 2 lines 54-58); and
the controller is configured to maintain the control valve in the opening state (valve closure start time is adjusted in ejection stroke, col. 1 line 62 to col. 2 line 5) to relieve the fuel, which is pressurized by the plunger, from the pressurizing chamber to a release passage (tank side of 50, Fig. 2) through the connection during the delivery stroke until the closing timing reaches after a start of the delivery stroke;
such that the amount of fuel delivered is adjusted by adjusting the closed period of the valve through control of the valve closure start timing of the valve, that is, the amount of fuel delivered is increased by increasing the closed valve period of the valve, and is reduced by reducing the closed valve period; when the amount of fuel delivered is adjusted, the pressure of fuel delivered to the fuel injection valve is controlled to a target value that is determined in accordance with the operation state of the engine, so that the amount of fuel injected from the fuel injection valve, which is determined by the fuel pressure and the fuel injection duration, becomes equal to a proper amount (col. 1 line 64 to col. 2 line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the controller and control strategy taught by YAMAZAKI to the pump of INOUE so that the amount of fuel injected from the fuel injection valve, which is determined by the fuel pressure and the fuel injection duration, becomes equal to a proper amount.
The above underlined limitation is considered as functional language. INOUE as modified teaches all the structural components of the high pressure fuel pump, which are read on those of the instant invention. Therefore, the high pressure fuel pump of INOUE as modified is capable of performing the same desired functions as the instant invention having been claimed.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,890,177 is assigned to Applicant and discloses a fuel pump having similar features to that of the instant application. The reference is not available as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.